Citation Nr: 1454186	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a stomach or gastrointestinal disorder, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  In an April 2007 rating decision, the RO in Togus, Maine, in part, denied the Veteran's service connection for claim for a stomach disorder.  In a February 2008 rating decision, the RO in Detroit, MI, in part, denied service connection for a bilateral hearing loss disability and jungle rot.  The Veteran perfected appeals of these issues. 

In August 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In November 2011, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.  The Veteran's physical claims file, and electronic records on the Virtual VA and VBMS databases have been reviewed in preparation for this decision.  

The issues of entitlement to service connection for a stomach or gastrointestinal disorder, and entitlement to service connection for a skin disorder, claimed as jungle rot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In a May 2007 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  He was notified of all required elements of notice, including the disability-rating and effective-date elements of the claim in the May 2007 letter.  The Veteran does not contend that he has been prejudiced by lack of notice in this case, and no defect in notice appears from the record.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  In addition, the Veteran was provided proper VA audiological examinations in March 2007 and December 2011.  

The Board remanded the Veteran's claim in November 2011, in part, to afford him another VA audiological examination.  The examination was conducted in December 2011.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Analysis

The Veteran essentially contends that he has current bilateral hearing loss that is related to noise exposure during service from artillery and mortars.  

Service treatment records are negative for any evidence of hearing loss.  However, the Board notes that acoustic trauma in service is conceded given the Veteran's status as a combat Veteran, and his competent and credible statements as to acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) (2014); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (noting that a combat Veteran's assertions of an event during combat are to be presumed true if consistent with the time, place and circumstances of such service); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

The Veteran was afforded an audiological examination in March 2007.  The examination report discloses that the Veteran did not demonstrate hearing loss at the level required for VA compensation purposes at that time.  See 38 C.F.R. § 3.385 (2014).  However, at his August 2010 Travel Board hearing, the Veteran testified that his hearing had worsened since the March 2007 VA examination report.  Accordingly, the claim was remanded so that the Veteran could be afforded another VA audiological examination to determine the level of severity of his claimed hearing loss.

The Veteran was afforded VA audiological examination again in December 2011.  As was the case in March 2007, it was determined after audiological testing that the Veteran still does not demonstrate hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).  In fact, the examiner stated that the Veteran's hearing was within normal limits.  In particular, the Veteran's hearing thresholds ranged from 15 dB to 25 dB at all frequencies considered for purposes of a claim for service connection for hearing loss.  

There were no other reported hearing examinations during the appeal period, and there is no other medical evidence which reflects that the Veteran sought evaluation of his hearing acuity or evidence that the Veteran sought treatment fir difficulty hearing.  In this regard, current outpatient treatment records from the VA Medical Center in Saginaw dated from July 2009 to December 2011 show that the Veteran reported tinnitus, but do not include findings that specifically show that the Veteran meets the criteria for hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).  

The Veteran is competent to report that he experiences difficulty hearing, since difficulty hearing is a symptom observable to a lay person.  Furthermore, as noted above, the Veteran's reports of noise exposure in service are competent.  However, it requires medical expertise to determine whether objective diagnostic testing say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2014) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he is not competent to say that his hearing loss meets the objective thresholds of 38 C.F.R. § 3.385.

As such, the Board finds that the weight of the unfavorable competent medical evidence of objective examinations of hearing acuity is greater than the favorable probative evidence provided by the Veteran's lay testimony that he has a bilateral hearing loss disability for VA compensation purposes.  Reasonable doubt does not arise.  38 U.S.C.A. § 5107(b) (West 2002).  The claim is denied.  


ORDER

Service connection for bilateral hearing loss is denied.
REMAND

Skin Disorder claimed as Jungle Rot

At his Travel Board hearing, the Veteran testified regarding post-service treatment for skin disorders, including removal of warts.  The Veteran testified as to his belief that the "warts" that were removed occurred because of a skin disorder in service.  The AOJ advised the Veteran that he should "tell" VA if he had been treated by any non-VA provider for a claims disorder.  The Veteran testified, at his hearing, that he was treated for his skin disorder, and had removal of skin lesions, by providers identified as "Dr. Stoddard, Dr. Lee, Dr. Bucher."  Travel Board Hearing Transcript at page 6.  However, the Veteran has not provided any additional identification of those providers so that VA may attempt to locate records which might substantiate the Veteran's claim.  

The Veteran should be afforded another opportunity to provide treatment records from any provider who treated him for a skin problem after service, or to identify the providers more specifically so that VA may request records on his behalf.  In particular, the Veteran should identify any facility at which a skin lesion ("wart") was removed so that the facility/ies may be required to provide pathology results.  

The Board interprets the VA examination report as focusing primarily on the lack of post-service clinical records and lack or current manifestations of a rash as the basis for the determination that the Veteran has no current skin disorder that was incurred in service.  However, the Veteran contends that the current manifestations of residuals of wart removal are the result of his service.  While the examiner noted that skin grafting was required following one lesion removal, the examiner did not specifically address the likelihood that the lesion removals or current residuals thereof were related to the Veteran's service.  

On Remand, the examiner who conducted the 2011 VA examination should provide an addendum opinion addressing the likelihood that removal of skin areas following service is related to the Veteran's service, after the Veteran is afforded the opportunity to submit or identify records from the providers who surgically removed lesions discussed during the Travel Board hearing.  The examiner should assume, for purposes of this claim, that any visible area of skin excision results from a procedure performed following the Veteran's service, regardless of lack of medical evidence of the excisions, as to any excision area now present which was not noted during the Veteran's entrance into service.  The examiner should discuss the known and available medical knowledge about the etiology of such lesions, as applicable to the Veteran's case.  

Stomach or Gastrointestinal Disorder

The Veteran contends that he has a current disorder of the stomach due to drinking "bad water" in Vietnam.  See VA Form 21-4138, Statement in Support of Claim, received in May 2006.  He also testified at his August 2010 Board hearing that he has had stomach cramps and diarrhea on a near weekly basis, which have worsened over the years.  The post-service medical evidence of record shows that he has been assessed with various disabilities, e.g., gastroesophageal reflux disease (June 1998, February 2001, and November 2001), hiatal hernia with reflux (March 2006), and chronic stomach upset (March 2007).  Also, a November 2001 private treatment report noted that the Veteran started to complain of pressure in the epigastric region about two years before.

In accordance with the Board's November 2011 remand, the Veteran was afforded a VA stomach examination in December 2011.  He complained at that time of abdominal pain, nausea, vomiting, melena, and incapacitating diarrhea.  The examiner concluded that although the Veteran suffers from longstanding diarrhea; no specific cause had been diagnosed, and therefore, he stated that it was difficult to comment on whether it is service-connected.  The examiner noted that although it seems unlikely that the Veteran's diarrhea could be caused by drinking the water in Vietnam, it is possible that it could be caused by a psychiatric disorder, such as the Veteran's service-connected PTSD, as stress is known to be responsible for diarrhea in some individuals.  See December 2011 VA stomach examination report.

The Board notes that the August 2012 Supplemental Statement of the case (SSOC) advised the Veteran that the AOJ would address the claim for service connection for a stomach disorder, to include a gastrointestinal (GI) disorder.  The direct claim for service connection for a stomach disorder cannot be entirely dissociated from the claim for service connection for a GI disorder as secondary to PTSD.  The Board finds no record that the RO has adjudicated the Veteran's claim that his current GI symptoms, including diarrhea, are secondary to his service-connected PTSD.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Accordingly, the claim must be Remanded, since appellate review of a portion of the claim is not appropriate at this time.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify each non-VA provider who treated him for a skin disorder or for a stomach/GI disorder following service.  In particular, the Veteran should identify more specifically Drs. Stoddard, Lee, and Bucher, whose treatment of the Veteran was discussed during his testimony before the Board, or any facility at which records of such treatment might be located.  Obtain any identified records.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of all currently manifested skin disabilities or residuals of excised skin lesions.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner must identify all current skin disabilities or residuals, to include scars, found on evaluation.  For each current skin disability, or scar residual which was not noted at the Veteran's entry into service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or better probability) that any skin disorder/residual is related to the Veteran's service. 

In rendering this opinion, the examiner should comment on and discuss the September 1969 service treatment record reflecting treatment with penicillin for skin lesions.  The examiner should address the Veteran's contentions that he has had skin problems since service. 

The examiner is advised that the Veteran is competent to report injuries or surgical procedures as well as symptoms, and that his reports must be considered in formulating the requested opinions.  The examiner is also advised that the absence of evidence in the service treatment records or an absence of post-service records is an insufficient basis, by itself, for a negative opinion, especially where a current scar is present at a location not noted at the time of the Veteran's service entry.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of a current stomach/GI disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner must identify all stomach/GI disorders found on evaluation. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or better probability) that any stomach disorder identified on evaluation, or documented at anytime in the record post-service, is related to service. 

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any current sleep disorder was caused or aggravated by the service-connected PTSD.

In rendering this opinion, the examiner should comment on and discuss the Veteran's contentions that he has had worsening stomach problems since service. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


